Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 71-85 and 89-90, in the reply filed on 10/7/2021 is acknowledged.
Claims 86-88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2021.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0010] recites “removing the cleaved the target RNA” but should recite “removing the cleaved target RNA”.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: character “190” of figure 4 not disclosed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 

Claim Objections
Claims 73, 77, 89 and 90 are objected to because of the following informalities: 
Claim 73 – the claim recites “wherein a nucleic acid amplification reaction comprises extending the single-stranded nucleic acid probe” rather than “further comprising a nucleic acid amplification reaction comprising the extending of the single-stranded nucleic acid probe”.
Claim 77 – the claim recites “the nucleic acid probe” rather than “the single-stranded nucleic acid probe”. It is suggested a single term consistently be used when referring to a particular claim element.
Claim 89 – step (d) of the claim recites “removing the cleaved the target RNA” rather than “removing the cleaved target RNA”; and
Claim 90 – the claim recites “and the method comprises” rather than “and the method further comprises”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 83 and 84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
	The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 83 further limits the method of claim 71 by requiring the nuclease to comprise a recombinant protein comprising a nuclease domain and single-stranded nucleic acid binding domain. The claim broadly encompasses any recombinant proteins including recombinant fusion proteins, such as that of claim 84.

	The instant specification does not provide any working examples of any particular species of recombinant proteins used as nucleases. The instant specification describes a single recombinant fusion protein: “In some embodiments, a recombinant fusion protein that includes a nuclease domain and a single-stranded DNA binding domain can be used to cleave D-loop DNA and/or DNA adjacent to the D-loop. For example, a nuclease domain derived from FokI of Flavobacterium okeanokoites, and a single-strand binding domain derived from Sso7d of Sulfolobus solfataricus” (Para [0023], [0033] and [0034]).
	The state of the art demonstrates Sso7d binds double-stranded nucleic acids and does not demonstrate Sso7d has a single-stranded nucleic acid binding domain. See, Guadliardi et al., The Sso7d protein of Sulfolobus solfataricus: in vitro relationship among different activities, Archaea, 2002, 1, 87-93.
	The instant specification does not adequately describe the full scope of recombinant proteins encompassed by claim 83 because only a single representative species of the genus is described [Para [0023], [0033] and [0034]. However, the instant specification fails to describe how to make and/or use this recombinant protein species. Ssod7 is not known to have a single-stranded nucleic acid binding domain as noted above. The instant specification and the state of the art does not provide any guidance as to how to use a domain derived 

Claims 83 and 84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

Claim 84, as encompassed by claim 83, further limits the method of claim 71 by requiring the use of a recombinant nuclease having a single-stranded domain derived from the Sso7d protein.
The instant specification describes the intended use of single strand binding domain of Sso7d (Para [0023] and [0033]) but fails to provide any working examples of using a recombinant protein having a single stranded binding domain of Sso7d.
The level of skill in the art is deemed to be high, however, the predictably associated with using a recombinant protein having a single-stranded binding domain from Sso7d is higher. The unpredictability is described below.

The art of Guadliardi demonstrates that Sso7d binds double-stranded nucleic acids as opposed to single-stranded nucleic acids. See, Guadliardi et al., The Sso7d protein of Sulfolobus solfataricus: in vitro relationship among different activities, Archaea, 2002, 1, 87-93.
There is no indication in the state of the art that Ssod7 binds to single-stranded nucleic acids or that it may be modified to have such a binding function. The instant specification does not demonstrate the use or generation of a nuclease having a single-stranded nucleic acid binding domain from Ssod7.
            In order for one of ordinary skill in the art to practice the claimed method as broadly claimed, undue experimentation would be required. A number of parameters, including modifying the coding sequence of Ssod7 such that it may bind single-stranded nucleic acids, would have to be studied to establish that the method of claims 83 and 84 could be carried out using the nuclease required by claim 84. There is no reasonable expectation of success in view of the state of the art which recognizes Sssod7 as binding double-stranded nucleic acids. The state of art and the instant specification does not enable one to modify the Ssod7 protein domains such that it binds single-stranded nucleic acids and may be used in the method of claims 83 or 84.
Thus, given the breadth of claims in an art whose nature is identified as unpredictable and the large quantity of research required to define these unpredictable variables is balanced only against the high skill level in the art, it is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 71-76, 79, 80, 82 and 85 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kmiec and Rice (US 2003/0180746 A1; cited on the 10/30/2019 IDS).
Regarding claims 71, Kmiec teaches a method for cleaving double-stranded target nucleic acids from non-target nucleic acids in a sample (Para [0270]-[0291]) comprising the following steps: (i) contacting the target nucleic acid with a single-stranded nucleic acid (ssNA) probe and recombinase where a D-loop is formed (Para 
Regarding claim 72, Kmiec teaches removing the cleaved target nucleic acid from the non-target nucleic acid (para [0274]).
Regarding claim 73, Kmiec teaches contacting the D-loop with a polymerase and extending the ssNA probe (Para [0276] and [0284]).
Regarding claim 74, Kmiec teaches using isothermal amplification (Para [0285]).
Regarding claim 75-76, Kmiec teaches amplifying in the presence of a terminator nucleotide (Para [0280]) or limiting amount of at least one type of nucleotide (Para [0392] – presenting the concentration range used of dNTPs interpreted as a limiting amount of nucleotides).
Regarding claim 79, Kmiec teaches the use of a polymerase (Para [0276]). Therefore, Kmiec teaches the elements of the instant claim as interpreted in view of the instant specification (Para [0024]).
Regarding claims 80, Kmiec teaches the use of a RecA recombinase (Para [0006] and [0125]).
Regarding claim 82, Kmiec teaches the use of S1 nuclease (Para [0308]).
Regarding claim 85, Kmiec teaches the sample comprising a plurality of target nucleic acids different from each other and contacting the target nucleic acid with a plurality of ssNA probes different from each other (Claim 55 and 56 and Para [0182] and [0322]).

Claims 89 and 90 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinicropi (US 2011/0111409 A1).
	Regarding claims 89, Sinicropi teaches a method of depleting target RNA from non-target RNA in a sample comprising hybridizing a single-stranded DNA (ssDNA) probe to target RNA, cleaving the target RNA hybridized to the ssDNA with a nuclease and removing the target RNA from the non-target RNA (Fig. 1, Para [0006], [0066]-[0101] and Example 1).
	Regarding claim 90, Sinicropi further teaches the sample comprising a plurality of target RNAs and hybridizing the target RNA with a plurality of ssDNA probes different from each other (Para [0070]-[0080], Example 1 and Claim 63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 71, 73, 77 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Kmiec and Rice (US 2003/0180746 A1) in view of Longo et al. (Use of uracil DNA glycosylase to control carry-over contamination in polymerase chain reactions, 1 Sept. 1990, 93, 1, 125-128).
It is noted that claims 71 and 73 are anticipated by Kmiec. The claims are also rendered obvious as encompassing the embodiments of claims 77 and 78.
Regarding claims 71, 73, 77 and 78, Kmiec teaches a method for cleaving double-stranded target nucleic acids from non-target nucleic acids in a sample (Para [0270], [0271] and [0274]) comprising the following steps: (i) contacting the target nucleic acid with a single-stranded nucleic acid (ssNA) probe and recombinase where a D-loop is formed (Para [0274]), and (ii) contacting the D-loop with a nuclease thereby cleaving the target nucleic acid (Para [0291]); and
Kmiec teaches contacting the D-loop with a polymerase and extending the ssNA probe (Para [0276] and [0284]).

Longo teaches a technique using dUTPs and UDG for nucleic acid degradation (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to combine the method of Kmiec with the use of dUTPs and UDG taught by Longo as “contamination of new PCRs with trace amounts of these products, called carry-over contamination, yields false positive results…. Because UDG does not react with dUTP…, carry-over contamination of PCRs can be controlled effectively” (Longo et al. Abstract). One of ordinary skill in the art would recognize that in removing target nucleic acids within a given sample the benefit of using dUTPs and UDGs to also remove any products generated from the target nucleic acids. The modification has a reasonable expectation of success as it incorporates known elements of a polymerase based assay into the known polymerase based assay of Kmiec.

Claims 71, 80 and 81 is rejected under 35 U.S.C. 103 as being unpatentable over Kmiec and Rice (US 2003/0180746 A1) in view of Piepenburg et al. (US 2005/0112631 A1). 
It is noted that claims 71, and 80 are anticipated by Kmiec. The claims are also rendered obvious as encompassing the embodiments of claim 81
Regarding claims 71, 80 and 81, Kmiec teaches a method for cleaving double-stranded target nucleic acids from non-target nucleic acids in a sample (Para [0270], [0271] and [0274]) comprising the following steps: (i) contacting the target nucleic acid with a single-stranded nucleic acid (ssNA) probe and recombinase where a D-loop is formed (Para [0274]), and (ii) contacting the D-loop with a nuclease thereby cleaving the target nucleic acid (Para [0291]).
Kmiec falls silent to teach the use of an UvsX recombinase as required by claim 81 and encompassed by claims 71 and 80.
Piepenburg teaches a method for recombinase polymerase amplification using UvsX and demonstrates that both RecA and UvsX can be used to form D-loops (Para [0064]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Kmiec with the use of the UvsX recombinase of Piepenburg as a substitute for RecA. The art of Piepenburg demonstrates that UvsX is a functional equivalent to RecA in that both can be used to form D-loops. The modification has a reasonable expectation of success as it simply substitutes one known recombinase with a known and functionally equivalent recombinase.

Claim 71 and 83 is rejected under 35 U.S.C. 103 as being unpatentable over Kmiec and Rice (US 2003/0180746 A1) in view of Rigatti et al. (US 2015/0353926 A1) and Riggs (Fusion protein, 2013, Brenner’s Encyclopedia of Genetics 2nd Edition, 134-135).

Regarding claims 71 and 83, Kmiec teaches a method for cleaving double-stranded target nucleic acids from non-target nucleic acids in a sample (Para [0270], [0271] and [0274]) comprising the following steps: (i) contacting the target nucleic acid with a single-stranded nucleic acid (ssNA) probe and recombinase where a D-loop is formed (Para [0274]), and (ii) contacting the D-loop with a nuclease thereby cleaving the target nucleic acid (Para [0291]).
Kmiec falls silent to teach the use of a nuclease being a recombinant protein having both a nuclease domain and single-stranded nucleic acid binding domain.
Rigatti teaches a method for amplifying target nucleic acids and further teaches the use of a recombinant restriction enzymes or fusion proteins that expresses both a nuclease domain and single-stranded nucleic acid binding domain (Para [0108]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to combine the method of Kmiec with the protein of Rigatti as fusion proteins can retain the characteristics/function of both of the original proteins (Riggs, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEY O'SHEA whose telephone number is (571)270-5561. The examiner can normally be reached Mon. - Thurs. 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.O./Patent Examiner, Art Unit 4111   

/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634